DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Byers et al. (Pub No. US 2009/0097203)
Regarding Claim 1 Byers discloses: An apparatus [Fig.1, Fig.3-Fig.4] comprising: a first component the first component having a first opening [Air Path 410-430 corresponds to opening] defined therein, the first component further having a second opening [Air path 410 to 430 corresponds to opening] defined therein, wherein the first component includes at least a first configurable line card flapper [Servo dampers 440-460 corresponds to line card flappers] and a second configurable line card flapper[Servo dampers 440-460 corresponds to line card flappers], the first configurable line card flapper being arranged to at least partially cover the first opening, the second configurable line card flapper being arranged to at least partially cover the second opening; [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers]   a plurality of line card slots,[Fig.1, Fig.3 and Fig.4, [0020], [0021] [0040], Slots] the plurality of line card slots including a first line card slot and a second line card slot, [Fig.1, Fig.3 and Fig.4, [0020], [0021] [0040], Slots] the first line card slot being associated with the first opening and the second line card slot being associated with the second opening; [0026] a fan array, [Fig.1, item 150] the fan array including a plurality of fans;[0025] [0034] the sensor arrangement including at least one sensor arranged to monitor at least one condition, wherein the first configurable line card flapper is arranged to be configured using information obtained from the sensor arrangement and the second configurable line card flapper is arranged to be configured using information arranged from the sensor arrangement, [[0034]-[0042] temperature sensors] a first line card module [circuit boards 120] interfaced with the first line card slot; [[0021]  and [0040]] a second line card module [circuit boards 120]  interfaced with the second line card slot; [[0021]  and [0040]]  and a plurality of flapper trackers, [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers. [0026] electromechanically controlling the servo dampers]    the plurality of flapper trackers comprising a first flapper tracker arranged to facilitate positioning the first configurable line card flapper and a second flapper tracker arranged to facilitate positioning the second configurable  line card flapper, [[0018], [0037] and [0041]-[0042]] the first flapper tracker installed on the first line card module and the second flapper tracker installed on the second line card module; [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers. [0026] control mechanism of servo dampers]    wherein the apparatus comprises a chassis housing the first line card module, the second line card module, and the fan array. [Fig.1, Fig.3-Fig.4] 
Regarding Claim 3 Byers discloses: a control system, the control system being arranged to use the information to determine a first desired configuration for the first configurable line [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers.]
Regarding Claim 4 Byers discloses: the information includes pressure.  [[0026] and [0028] airflow]
Regarding Claim 5 Byers discloses: the first desired configuration is different from the second desired configuration, and wherein the control system is arranged to cause the first configurable line card flapper to be positioned in the first desired configuration and to cause the second configurable line card flapper to be positioned in the second desired configuration.  [[0018] [0037] [0041]-[0042]]
Regarding Claim 7 Byers discloses: the control system is arranged to actuate the first flapper tracker to cause the first configurable line card flapper to be positioned in the first desired configuration, the control system further being arranged to actuate the second flapper tracker to cause the second configurable line card flapper to be positioned in the second desired configuration.  [[0018] [0037] [0041]-[0042]]
Claim 10    is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 10 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 11 Byers discloses: ceasing air flow in the chassis before positioning the first line card flapper in the first desired configuration and before positioning the second line card flapper in the second desired configuration; and resuming the air flow in the chassis after positioning the first line card flapper in the first desired configuration and after positioning the second line card flapper in the second desired configuration.  [[0018] [0037] [0041]-[0042] and [0027]-[0030], controlling of servo dumber based on feedback]
Regarding Claim 12 Byers discloses: the information includes pressure information relating to at least one line card module of the plurality of line card modules.  [[0041] specific feedback]
Regarding Claim13 Byers discloses: the first desired configuration is different from the second desired configuration.  [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers.]
Regarding Claim 14 Byers discloses: the chassis includes a plurality of sensors operable to monitor temperature, pressure, and power demand. [[0026], [0028] [0030] air sensors, airflow sensors, temperature sensors]
Claim 16    is having similar limitations to that of the apparatus of claim 1.Accordingly, claim 16 is rejected under a similar rational as that of claim 1 above. 
Regarding Claim 17 Byers discloses: the logic is further operable to cause the first configurable line card flapper to be positioned in the first desired configuration and to cause the second line card flapper to be positioned in the second desired configuration.  [[0018] [0037] [0041]-[0042], dynamically adjust servo dampers.]
Regarding Claim 18 Byers discloses: the logic is further operable to turn of a fan of the fan array to cause air flow to be ceased before positioning the first configurable line card flapper in the first desired configuration and before positioning the second configurable line card flapper in the second desired configuration. [Abstract and Summary. an assembly coupled to the plenum and configured to provide an airflow there through, and servo dampers associated with the one or more slots and configured to allocate a portion of the airflow to associated air  paths.]
	Regarding Claim 19 Byers discloses: the information includes pressure information relating to the plurality of line card modules. [[0026] and [0028] airflow]
	Regarding Claim 20 Byers discloses: the first desired configuration is different from the second desired configuration. [[0018] [0037] [0041]-[0042]]  
	Regarding Claim 21 Byers discloses: the sensor arrangement comprises a first set of sensors associated with the first line card module and a second set of sensors associated with the second line card module.  [[0026], [0028] [0030] air sensors, airflow sensors, temperature sensors]
Regarding Claim 22 Byers discloses: each of the flapper trackers comprise an electrical feedback control mechanism. [0026] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (Pub No. US 2009/0097203)
Regarding Claim 23 Byers teaches: the first configurable line card flapper is positioned in a first desired configuration and the second configurable line card flapper is positioned in a second desired configuration different from the first desired configuration, each of the first desired configuration and the second desired configuration arranged to cover a respective one of the first opening and the second opening [[0018] [0037] [0041]-[0042] dynamic control the servo dampers]] 
Regarding claim 23 Byers does not explicitly teach that the first and the second opening such that between ten percent and ninety-five percent of the respective one of the first opening and the second opening is covered.   
However, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to configure the servo dampers of Byers between ten percent and ninety-five percent, because applicant has not disclosed that opening the flapper between ten percent and ninety-five percent provides an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been an obvious matter of design choice to modify Byers to obtain the invention as specified in claim 23 to control airflow as required by the feedback in Byers’s system. 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/20/2021, with respect to the rejection(s) of claim(s) 1, 3-5,7,10-14, 16-20 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art. [Byers et al. (Pub No. US 2009/0097203)]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186